DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/18/22. The applicant has overcome the objection, the 35 USC 112 rejection, and the rejections under Section 102 as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims (including new claim 21) are now finally rejected over new grounds of rejection as formulated hereinbelow and for the reasons of record: 

Claim Disposition and Election/Restrictions
Claims 1-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group I), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/21 and 08/17/21 and the 02/17/22 office action.
With respect to the election of species, where applicant elected with traverse Species I-a (i.e., claims 1-8) (see applicant’s reply dated 12/22/21), claims 9-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/21.
Claims 1-8 and 21 are under examination. Claims 1-8 are original and claim 21 is new. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the publication CN 206961980 (heretofore CN’980) in view of Walker 2017/0005375.


As to claims 1, 3:
	CN’980 discloses that it is known in the art to make a battery thermal management system/device (0002; 0005-0006) comprising a battery pack, a liquid heat exchanging loop/circuit including a plate heat exchanger 7, a controller 9, water pump 13, plumbing PTC 15, a flow condenser 1, a condensation fan 2.  CN’980 discloses the liquid outlet of the device 1 is connected to the liquid inlet of the heat exchanger 7 through liquid pipe assembly 3 via filter 5 (i.e., can be taken to represent applicant’s structurally/functionally undefined scoop) and valve 6; and a trachea assembly 4 (i.e., can be also taken to represent applicant’s structurally/functionally undefined scoop) connected to the air outlet of the compressor 10, and the air inlet port of the compressor 10 connected to the air outlet of the heat exchanger plate 7 through the trachea assembly 4 (0020). CN’980 discloses that inlet pipe assembly 8 is connected to the inlet end of the plate heat exchanger 7, and a plate heat exchanger outlet pipe assembly 11 is connected to the outlet end of the plate heat exchanger 7 (0021). In CN’980, there is a water jacket 17, and the water inlet end of the heat exchanger 7 passes through the heat exchanger eater inlet pipe assembly 8 through filter 14, the water pump 13, and the inflow water temperature sensor 12 (0021). The water outlets are connected, and the water outlet of the heat exchanger 7 is connected to the water inlet of the battery water jacket 17 through the water heat exchanger PTC 15 and the water temperature sensor 16 in turn through the plate heat exchanger outlet pipe assembly 11 (0021). (Emphasis added[Symbol font/0xAE]) CN’980 discloses that the compressor 10, the temperature sensor 12, the water pump 13, the plumbing PTC 15 and the temperature sensor 16 are respectively connected to the controller 9 through signal lines (0022). 

    PNG
    media_image1.png
    366
    552
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    366
    563
    media_image2.png
    Greyscale

(Emphasis added[Symbol font/0xAE]) CN’980 discloses that when the battery temperature is higher than the predetermined/desired temperature range, the system starts the cooling device and the water pump for cooling (0025). CN’980 describe the technical aspects of the cooling process (0025). CN’980 also discloses that when the battery temperature is lower than the predetermined/desired temperature range, the system starts the heating PTC and water pump for heating (0026). CN’980 describe the technical aspects of the heating process (0026).
As to claim 2:
Figure 2, supra, illustrates the liquid-liquid heat exchanger configured and operatively connected to another heat exchange circuit/loop. 
As to claims 4, 7:
CN’980 discloses the temperature sensor 12 and the temperature sensor 16 - used to measure entering air/ambient air temperature - being respectively connected to the controller 9 through signal lines (0022). Thus, the controller is connected to the temperature sensors to receive or collect temperature measurement/data. 



As to claims 5, 8:
CN’980 discloses the water pump 13 is respectively connected to the controller 9 through signal lines (0022; 0021). Thus, the controller is configured/adapted to activate/deactivate or regulate the pump. 
As to claim 6
CN’980 discloses that when the battery temperature is higher than the predetermined/desired temperature range, the system starts the cooling device and the water pump for cooling the battery (0025). CN’980 describe the technical aspects of the cooling process (0025).
CN’980 discloses a battery thermal management system according to the foregoing description. However, the preceding reference does not expressly disclose the liquid-air heat exchanger positioned on the air heat exchange circuit configured/adapted to receive air; and the specific location of the temperature sensor.  
As to claim 1:
	In this respect, Walker discloses that it is known in the art to make a battery thermal management system (i.e., battery cooling system) mounted in an electric vehicle including a battery system with a plurality of battery packs and a cooling system configured to cool the battery packs, and a control system configured to selectively operate the cooling system (Abstract; Title) wherein the thermal management system (battery cooling system) encompasses a separate liquid-air heat exchanger associated with the battery pack, so that each liquid air heat exchanger circulates a liquid coolant therethrough and a separate fan circulating air in the battery pack housing wherein the control system is configured to selectively operate the cooling system by independently controlling at least one of the air fan, and/or the liquid coolant flow through the heat exchanger associated with each battery pack housing (see CLAIM 22); and/or that the liquid-air heat exchanger is configured to cool the air circulating in the housing; and the control system includes different pre-programmed/predetermined set point temperatures for at least two battery packs, and the control system is configured to selectively operate the fan and the liquid-air heat exchanger of each of the at least two battery packs such that each battery pack is cooled to maintain substantially the set point temperature of the battery pack (see CLAIM 35); and/or wherein the plurality of battery packs are electrically connected in parallel at a junction, and the control system is configured to selectively operate the fan and the liquid-air heat exchanger based on an electrical distance of a battery pack of the plurality of battery packs from the junction (see CLAIM 36); and/or including a liquid coolant configured to circulate through each battery pack, and the control system is configured to selectively operate the liquid-air heat exchanger by controlling a flow rate of the liquid coolant directed through each battery pack (see CLAIM 37). 
As to claim 21:
Walker discloses temperature sensors 36 may be provided in each module 40 of the battery pack 20 and the pack control unit 24 may use an average temperature of some or all of the temperature sensors 36 as the temperature of the battery pack 20; alternatively, a battery pack 20 may have only one temperature sensor 36. 
	By compounding the above teachings, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to use the liquid-air heat exchanger placed on the air heat exchange circuit configured/adapted to receive air of Walker in the battery thermal management system of CN’980 as Walker teaches that the specifically disclosed liquid-air heat exchanger assists the battery system in maintaining substantially the set point/predetermined temperature of the battery pack, thereby effectively and efficiently controlling the temperature of the battery packs installed in an electric vehicle. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
 	With respect to the arrangement and/or placement of the temperature sensor, it should be noted that it has been held that rearrangement of parts is prima-facie obvious, absent any significant evidence that the claimed arrangement of parts is critical. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).



(at least) Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 2015-85699 (heretofore JP’699) in view of Walker 2017/0005375.
As to claim 1:
	JP’699 discloses that it is known in the art to make a battery thermal management system/device (Abstract; 0024-0025; 0042-0043; FIGURES 1-2) comprising a battery pack, a liquid heat exchanging loop/circuit including a heat exchanger and a controller/control unit operatively connected to the heat exchanging loop/circuit to regulate temperature and/or heat (Abstract; 0024-0025; 0042-0043; FIGURES 1-2).

    PNG
    media_image3.png
    539
    740
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    1
    5
    media_image4.png
    Greyscale

JP’699 discloses a battery thermal management system according to the foregoing description. However, the preceding reference does not expressly disclose the liquid-air heat exchanger positioned on the air heat exchange circuit configured/adapted to receive air; and the specific location of the temperature sensor.  
As to claim 1:
	In this respect, Walker discloses that it is known in the art to make a battery thermal management system (i.e., battery cooling system) mounted in an electric vehicle including a battery system with a plurality of battery packs and a cooling system configured to cool the battery packs, and a control system configured to selectively operate the cooling system (Abstract; Title) wherein the thermal management system (battery cooling system) encompasses a separate liquid-air heat exchanger associated with the battery pack, so that each liquid air heat exchanger circulates a liquid coolant therethrough and a separate fan circulating air in the battery pack housing wherein the control system is configured to selectively operate the cooling system by independently controlling at least one of the air fan, and/or the liquid coolant flow through the heat exchanger associated with each battery pack housing (see CLAIM 22); and/or that the liquid-air heat exchanger is configured to cool the air circulating in the housing; and the control system includes different pre-programmed/predetermined set point temperatures for at least two battery packs, and the control system is configured to selectively operate the fan and the liquid-air heat exchanger of each of the at least two battery packs such that each battery pack is cooled to maintain substantially the set point temperature of the battery pack (see CLAIM 35); and/or wherein the plurality of battery packs are electrically connected in parallel at a junction, and the control system is configured to selectively operate the fan and the liquid-air heat exchanger based on an electrical distance of a battery pack of the plurality of battery packs from the junction (see CLAIM 36); and/or including a liquid coolant configured to circulate through each battery pack, and the control system is configured to selectively operate the liquid-air heat exchanger by controlling a flow rate of the liquid coolant directed through each battery pack (see CLAIM 37). 
As to claim 21:
Walker discloses temperature sensors 36 may be provided in each module 40 of the battery pack 20 and the pack control unit 24 may use an average temperature of some or all of the temperature sensors 36 as the temperature of the battery pack 20; alternatively, a battery pack 20 may have only one temperature sensor 36. 
	By compounding the above teachings, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to use the liquid-air heat exchanger placed on the air heat exchange circuit configured/adapted to receive air of Walker in the battery thermal management system of JP’699 as Walker teaches that the specifically disclosed liquid-air heat exchanger assists the battery system in maintaining substantially the set point/predetermined temperature of the battery pack, thereby effectively and efficiently controlling the temperature of the battery packs installed in an electric vehicle. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
 	With respect to the arrangement and/or placement of the temperature sensor, it should be noted that it has been held that rearrangement of parts is prima-facie obvious, absent any significant evidence that the claimed arrangement of parts is critical. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, although believed unnecessary due to the new ground of rejection, the examiner wishes to briefly address applicant’s broad argument concerning new claim 21. In particular, with respect to the arrangement and/or placement of the temperature sensor, it should be noted that it has been held that rearrangement of parts is prima-facie obvious, absent any significant evidence that the claimed arrangement of parts is critical. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Applicant is kindly reminded that  the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, or performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim. Further, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Also, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727